ALLREAD, J.
Epitomized Opinion
L’Derrie Mooney brought an action for damages, for trespass, against David Pierson, in the Franklin Common Pleas; Mooney claimed that Pierson had entered her lot, destroyed certain trees, made certain excavations and built a roadway diagonally across the lot. Pier-son contended that he owned an adjoining lot and thought at the time he built said roadway it was upon his own property. No wilful, and malicious trespass resulted therefrom. Pier-son, in the trial court, objected to testimony, that Mooney had intended to build a home on the lot. He requested the court to charge the jury to the effect, that the measure of damages was the difference in the fair market value before and after the trespass had been committed. Judgment for $700 was returned on the verdict.
The Court of Appeals held:
Even though the lower court might have erred in admitting evidence of Mooney’s intention of building on the lot, it was of no avail, for the court charged the jury as requested, in regards to the damages.
Conflict of evidence, as to the value of destroyed trees, was a question for the jury, as was the determination of the difference between the land before and after the injury.
The Court is unable to find the verdict so manifestly excessive as to disturb it; inasmuch as the jury, and not this court, had the opportunity of judging the credibility of witnesses. Judgment affirmed.